                                                                           Case 5:18-cv-01005-JGB-KK Document 69-1 Filed 11/12/19 Page 1 of 3 Page ID #:3281



                                                                                           1   VENABLE LLP
                                                                                               Celeste M. Brecht (SBN 238604)
                                                                                           2     cmbrecht@venable.com
                                                                                               Matthew M. Gurvitz (SBN 272895)
                                                                                           3    mmgurvitz@venable.com
                                                                                               2049 Century Park East, Suite 2300
                                                                                           4   Los Angeles, CA 90067
                                                                                               Telephone: (310) 229-9900
                                                                                           5   Facsimile: (310) 229-9901
                                                                                           6   Attorneys for Defendants
                                                                                               CALIFORNIA STEM CELL
                                                                                           7   TREATMENT CENTER, INC.,
                                                                                               CELL SURGICAL NETWORK
                                                                                           8   CORPORATION, ELLIOT B. LANDER, M.D.
                                                                                               and MARK BERMAN, M.D.
                                                                                           9

                                                                                          10                      UNITED STATES DISTRICT COURT

                                                                                          11                     CENTRAL DISTRICT OF CALIFORNIA
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12                                  EASTERN DIVISION
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   UNITED STATES OF AMERICA,                   CASE NO. 5:18-CV-01005-JGB-KK
                                                                           310-229-9900




                                                                                          14                     Plaintiff,                Hon. Jesus G. Bernal
                                                                                                                                           Riverside, Courtroom 1
                                                                                          15               v.
                                                                                                                                           DECLARATION OF MATTHEW
                                                                                          16   CALIFORNIA STEM CELL                        M. GURVITZ IN SUPPORT OF
                                                                                               TREATMENT CENTER, INC., a                   DEFENDANTS UNOPPOSED EX
                                                                                          17   California corporation, CELL                PARTE APPLICATION TO
                                                                                               SURGICAL NETWORK                            CONTINUE HEARING ON
                                                                                          18   CORPORATION, a California                   PLAINTIFF’S MOTION FOR
                                                                                               corporation, and ELLIOT B. LANDER,          SUMMARY JUDGMENT,
                                                                                          19   M.D., MARK BERMAN, M.D.,                    PLAINTIFF’S MOTION TO
                                                                                               individuals,                                STRIKE, AND DEFENDANTS’
                                                                                          20                                               DAUBERT MOTIONS
                                                                                                                 Defendants.
                                                                                          21
                                                                                                                                           Action Filed:   May 9, 2018
                                                                                          22                                               Trial Date:     February 11, 2020
                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                          GURVITZ DECLARATION IN SUPPPORT OF EX PARTE APPLICATION
                                                                                                                                                            TO CONTINUE HEARING
                                                                           Case 5:18-cv-01005-JGB-KK Document 69-1 Filed 11/12/19 Page 2 of 3 Page ID #:3282



                                                                                           1                  DECLARATION OF MATTHEW M. GURVITZ
                                                                                           2         I, Matthew M. Gurvitz, declare as follows:
                                                                                           3         1.     I am Counsel at Venable LLP, counsel for Defendants California
                                                                                           4   Stem Cell Treatment Center, Inc., Cell Surgical Network Corporation, Elliot B.
                                                                                           5   Lander, M.D. and Mark Berman, M.D. (collectively, “Defendants”) in the above-
                                                                                           6   entitled action. I submit this declaration in support of Defendants Unopposed Ex
                                                                                           7   Parte Application to continue the December 9, 2019 hearing on Plaintiff’s Motion
                                                                                           8   for Summary Judgement (ECF Doc. 45), Plaintiff’s Motion to Exclude the
                                                                                           9   Declaration of Elliot Lander, M.D., (ECF Doc. 63 and Defendants’ four Daubert
                                                                                          10   Motions (ECF Docs. 65-68).
                                                                                          11         2.     Neither I, nor Celeste Brecht are available on the December 9, 2019
              2049 CENTURY PARK EAST, SUITE 2100




                                                                                          12   hearing date because we will be travelling on business that was scheduled before
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   this Court ordered the new hearing date on July 10, 2019.
                                                                           310-229-9900




                                                                                          14         3.     On November 8, 2019, I gave notice of this Application to Plaintiff’s
                                                                                          15   counsel, Natalie Sanders. During that telephone call, Plaintiff’s counsel confirmed
                                                                                          16   that Plaintiff does not oppose Defendants’ ex parte application to continue the
                                                                                          17   hearing date on the above-referenced motions so long as the hearing on all pending
                                                                                          18   motions be continued to the same date. Defendants also respectfully request that
                                                                                          19   the hearing date on all pending motions be set for the same date for the
                                                                                          20   convenience of the parties and Court.
                                                                                          21         I declare that the foregoing is true and correct under penalty of perjury under
                                                                                          22   the laws of the State of California. Executed this 12th day of November, 2019, at
                                                                                          23   Los Angeles, California.
                                                                                          24
                                                                                                                                            /s/ Matthew M. Gurvitz
                                                                                          25                                                Matthew M. Gurvitz
                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                        1
                                                                                                                           GURVITZ DECLARATION IN SUPPPORT OF EX PARTE APPLICATION
                                                                                                                                                             TO CONTINUE HEARING
                                                                           Case 5:18-cv-01005-JGB-KK Document 69-1 Filed 11/12/19 Page 3 of 3 Page ID #:3283



                                                                                           1                           CERTIFICATE OF SERVICE
                                                                                           2         The undersigned hereby certifies that a true and correct copy of the above
                                                                                           3   and foregoing document has been served on November 12, 2019 to all counsel of
                                                                                           4   record who are deemed to have consented to electronic service via the Court’s
                                                                                           5   CM/ECF system per Civil Local Rule 5.2.
                                                                                           6
                                                                                                                                             /s/ Matthew M. Gurvitz
                                                                                           7                                                 Matthew M. Gurvitz
                                                                                           8

                                                                                           9

                                                                                          10

                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2100




                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                       2
                                                                                                                          GURVITZ DECLARATION IN SUPPPORT OF EX PARTE APPLICATION
                                                                                                                                                            TO CONTINUE HEARING
